NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0754-17T2

REBECCA A. SENSOR,

           Plaintiff-Appellant,

v.

CHRISTOPHER J. SENSOR,

     Defendant-Respondent.
__________________________

                    Argued October 11, 2018 – Decided October 29, 2018

                    Before Judges Nugent and Reisner.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Union County, Docket
                    No. FM-20-0416-15.

                    Elizabeth M. Vinhal argued the cause for appellant
                    (Brian Schwartz, LLC, attorneys; Elizabeth M. Vinhal,
                    on the brief).

                    Respondent has not filed a brief.

PER CURIAM
      In this post-judgment matrimonial case, plaintiff Rebecca A. Sensor

appeals from a September 26, 2017 order denying her motion for recusal of the

trial judge. We affirm.

      To put the appeal in context, the parties were married in May 2013, had a

child in early 2014, and were living separately by August 2014. Plaintiff filed

for divorce in September 2014. On January 25, 2016, plaintiff and defendant

entered into a matrimonial settlement agreement (MSA). As part of the MSA,

they agreed to joint legal custody and fifty-fifty shared parenting of their son,

who was almost two years old at the time. They also agreed that plaintiff could

move from New Jersey to Maryland, and could exercise her parenting time with

the child in Maryland. The MSA recited that defendant lived in New Jersey and

would exercise his parenting time in New Jersey.

      In April 2016, about four months after the divorce settlement, plaintiff

filed an order to show cause seeking to set aside the settlement and seeking

emergent relief. She claimed that defendant remarried shortly after the divorce,

and was living in Pennsylvania, not New Jersey.          Plaintiff asserted that

defendant engaged in fraud during the settlement negotiations, by failing to

disclose that he was cohabiting with his girlfriend in Pennsylvania.




                                                                         A-0754-17T2
                                       2
      Plaintiff asserted that she made concessions in the settlement negotiations,

because she did not know that defendant was either living in Pennsylvania or

planning to permanently relocate there. She asserted that, had she known that

defendant was in a "serious relationship and not living in New Jersey with his

parents," she would not have agreed to a "50/50 parenting schedule" but instead

would have pursued a claim to be appointed the parent of primary residence. As

relief, plaintiff asked the court to set aside the custody agreement portion of the

MSA and conduct a custody trial. She also asked the court to immediately

suspend defendant's parenting time on an emergent basis.

      The trial judge declined to entertain the application on an emergent basis,

but treated it instead as a motion. She permitted the parties to take discovery

and scheduled a plenary hearing on whether the custody aspect of the MSA

should be set aside due to fraud.

      However, on September 25, 2017, the day the plenary hearing was

scheduled to begin, plaintiff filed a motion seeking the judge's recusal. On

September 26, 2017, the judge denied the motion, for reasons she stated at length

on the record, and she denied plaintiff's request for a stay of the plenary hearing

pending appeal. At that point, plaintiff withdrew her application for the plenary

hearing "without prejudice." This appeal followed, limited to the recusal order.


                                                                           A-0754-17T2
                                        3
      Plaintiff presents one point of argument for our consideration:

            THE TRIAL JUDGE ERRED WHEN SHE FAILED
            TO RECUSE HERSELF PURSUANT TO RULE 1:12-
            1(D) & (G) AND RULE 1:12-2 AS A RESULT OF
            HER NOT ONLY GIVING AN OPINION AS TO A
            MATTER IN QUESTION BUT ALSO IN REGARD
            TO CLEAR BIAS TOWARDS PLAINTIFF
            THROUGHOUT       THE       POST-JUDGMENT
            LITIGATION.

      To begin by defining the scope of this appeal, plaintiff's counsel

confirmed at oral argument that the only relief plaintiff is seeking is recusal of

the judge from hearing any future proceedings in the case. 1 Plaintiff is not

seeking relief from, and has not appealed from, any of the prior orders the judge

entered in the case. See Magill v. Casel, 238 N.J. Super. 57, 62 (App. Div. 1990)

(noting that appeals are taken from judgments, and an appeal from the denial of

a recusal motion cannot be used to obtain an advisory opinion on interlocutory

orders in the case). Accordingly, we will not address the merits of the judge's

rulings on discovery or other issues relating to the plenary hearing. Our review

is limited to whether the judge abused her discretion in denying the recusal




1
   Because plaintiff withdrew her hearing request without prejudice, for the
purpose of obtaining appellate review of the recusal order before proceeding
with a plenary hearing, arguably this appeal is interlocutory. However, in the
interests of justice we will consider the appeal from the recusal order.
                                                                          A-0754-17T2
                                        4
motion. See P.M. v. N.P., 441 N.J. Super. 127, 140 (App. Div. 2015). We find

no abuse of discretion.

      In support of her recusal claim, plaintiff asserts that the trial judge was

impatient with plaintiff's counsel, expressed hostility toward plaintiff, indicated

that she had prejudged an issue in defendant's favor, and focused undue attention

on the issue of the child's best interests as opposed to plaintiff's right to negotiate

the MSA without being a victim of fraud. Plaintiff also expresses dissatisfaction

with several of the judge's pre-hearing orders, claiming that the judge unduly

limited the scope of pre-hearing discovery and was inconsistent in framing the

issues to be tried.

      As we previously indicated, this appeal is not the appropriate vehicle to

challenge the judge's legal rulings on the scope of discovery, or the judge's

possible legal errors in framing the issues in the case. We understand that a

litigant may regard an adverse ruling as evidence of judicial bias, but recusal is

not required unless that view is "objectively reasonable." State v. Marshall, 148
N.J. 89, 279 (1997). Based on our review of the record, we find no evidence of

bias, or the appearance of bias, in the judge's decisions or comments on those

issues.




                                                                               A-0754-17T2
                                          5
      We have also closely reviewed the hearing transcripts on which plaintiff

relies. We find no evidence that the judge was hostile to plaintiff, biased or

unfair. To the contrary, the judge appeared patient and focused in her attempts

to handle a zealous attorney and a pro se defendant, both of whom persisted in

interrupting each other and interrupting the judge. The judge also patiently

sorted through the parties' voluminous discovery requests and their motions and

cross-motions for interim relief.

      We have searched the transcripts for the allegedly inappropriate

comments to which plaintiff adverts. We find nothing inappropriate. Many of

the quotations in plaintiff's brief are taken out of context or otherwise do not

accurately reflect what occurred. For example, at the first motion hearing, the

judge explained to both parties the emotional harm that continuing custody

litigation could cause to their young child. She read to them a long and cogent

passage from a case summarizing that point. We find nothing hostile or biased

in the judge's comments. The fact that the judge subsequently made rulings with

which plaintiff took issue does not mean that the judge was biased. Marshall,
148 N.J. at 279. Likewise, we find nothing inappropriate in the judge's measured

response to the attorney's filing a recusal motion on the morning of the first

hearing day.


                                                                        A-0754-17T2
                                       6
      In short, we find no factual basis to support plaintiff's appellate arguments,

and we find no abuse of discretion in the judge's decision to deny the rec usal

motion. See P.M., 441 N.J. Super. at 140. The judge cogently explained her

reasons for denying the motion, explaining that plaintiff's dissatisfaction with

her rulings did not constitute grounds for recusal. We affirm for the reasons

stated by the trial judge and the reasons set forth in this opinion. Plaintiff's

arguments are without sufficient merit to warrant further discussion.      R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                            A-0754-17T2
                                         7